DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the preliminary amendments filed 05/17/2021. Claims 14-20 are pending.  Claims 1-13 are cancelled. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of the U.S. Patent No. 8,880,580.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 14-20 of the instant application and claims 1-15 of the U.S. Patent No. 8,880,580 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 8,880,580.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 8,880,580.  
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 8,880,580.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 16 of the instant application and claim 1 of the U.S. Patent No. 8,880,580 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 8,880,580.

Claims Comparison Table
Instant Application:
17/176,265
U.S. Patent No. 8,880,580 B2
(common inventive entity and assignee)
Claim 14:
A method comprising: receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects; determining, by the processor, whether the first computing device has permission to change the first data object; upon determining the first computing device has the 

Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the software agents transmitted to the two or more computing devices, updates relating to a status, at the two or more computing including an indication, from a first software agent, of a first edit to a first file from the plurality of files, and an indication, from a second software agent, of a second edit to the first file from the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access a first file from the plurality of files; in response to the request from the respective software agent at the first computing device to access the first file, identifying, by a processor, based on comparing a timestamp associated with the first edit and a timestamp associated with the second edit, a preferred version of the first file stored at a second computing device from among the two or more computing devices, wherein the preferred version is a version of the first file associated with a most recent timestamp; determining that the first computing device is 

The method of claim 14, wherein at least one of the first record of the first change and the second record of the second change are output to a plurality of computing devices for peer-to-peer delivery.
Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to the each of the plurality of files. 
Claim 16:
A method comprising: receiving, from a first computing device, file status updates relating to a plurality of files; upon receipt of a request from a second computing device to access a first file 
Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a receiving, from the software agents transmitted to the two or more computing devices, updates relating to a status, at the two or more computing devices, of files from the plurality of files, including an indication, from a first software agent, of a first edit to a first file from the plurality of files, and an indication, from a second software agent, of a second edit to the first file from the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access a first file from the plurality of files; in response to the request from the respective software agent at the first computing device to access the first file, identifying, by a processor, based on comparing a timestamp associated with the first edit and a timestamp associated with the second edit, a preferred version of the first file stored at a second computing device from among the two or more computing devices, wherein the preferred version is a version of the first file associated with a most recent timestamp; determining that the first computing device is incapable of natively opening the first file; and instructing the respective software agent at the first computing device from the two or more computing devices to remotely control, on a different computing device from the two or more computing devices, an application for opening the first file, automatically in response to the determining that the first computing device is incapable of natively opening the first file.

The method of claim 16 further comprising providing each of the first computing device, the second computing device, and the third computing device with access to each of the plurality of files.

Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to the each of the plurality of files.
Claim 19:

Claim 4:
The method of claim 1, wherein receiving, from the software agents, the updates relating to the status, at the two or more computing devices, of files from the plurality of files, comprises receiving information related to a new file to be added to the plurality of files.

The method of claim 19 further comprising posting, to a social network, an indication of the new file.
Claim 5:
The method of claim 4, further comprising posting an indication of the new file to a social network.



Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the U.S. Patent No. 9,596,303.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 14-20 of the instant application and claims 1-12 of the U.S. Patent No. 9,596,303 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 9,596,303.

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 9,596,303.  
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 9,596,303.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 16 of the instant application and claim 1 of the U.S. Patent No. 9,596,303 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 9,596,303.

Claims Comparison Table
Instant Application:
17/176,265
U.S. Patent No. 9,596,303 B2
(common inventive entity and assignee)
Claim 14:
A method comprising: receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects; determining, by the processor, whether the first computing device has permission to change the first data object; upon determining the first computing device has the 

Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the software agents transmitted to the two or more computing devices, updates relating to a status, at the two or more computing the updates including an indication, from a first software agent, of a first edit to a first file from the plurality of files, an indication, from a second software agent, of a second edit to the first file, and information related to a new file to be added to the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access the first file; responsive to the request from the respective software agent at the first computing device to access the first file, determining, by a processor, whether the first file at the first computing device is improvable; responsive to determining the first file at the first computing device is not improvable, instructing the respective software agent at the first computing device to provide access to the first file at the first computing device; responsive to determining the first file at the first computing device is improvable based at least in part on comparing a first timestamp associated with the first edit and a second timestamp associated with the second edit and determining the second timestamp is more recent, transmitting an instruction, to a second computing device associated with the second software agent, to transmit a version of the first file at the second computing device to the first computing device; and posting an indication of the new file to a social network.

The method of claim 14, wherein at least one of the first record of the first change and the second record of the second change are output to a plurality of computing devices for peer-to-peer delivery.
Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.
Claim 16:
A method comprising: receiving, from a first computing device, file status 
Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of receiving, from the software agents transmitted to the two or more computing devices, updates relating to a status, at the two or more computing devices, of files from the plurality of files, the updates including an indication, from a first software agent, of a first edit to a first file from the plurality of files, an indication, from a second software agent, of a second edit to the first file, and information related to a new file to be added to the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access the first file; responsive to the request from the respective software agent at the first computing device to access the first file, determining, by a processor, whether the first file at the first computing device is improvable; responsive to determining the first file at the first computing device is not improvable, instructing the respective software agent at the first computing device to provide access to the first file at the first computing device; responsive to determining the first file at the first computing device is improvable based at least in part on comparing a first timestamp associated with the first edit and a second timestamp associated with the second edit and determining the second timestamp is more recent, transmitting an instruction, to a second computing device associated with the second software agent, to transmit a version of the first file at the second computing device to the first computing device; and posting an indication of the new file to a social network.

The method of claim 16 further 

Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.

The method of claim 16, wherein the request from the second computing to access the first file is based on a local request for access to the first file at the second computing device.

Claim 4:
The method of claim 1, wherein there is a second version of the first file at the first computing device, and the respective software agent at the first computing device is configured to send the request to access the first file based on a local request for access to the first file at the first computing device.
Claim 19:
The method of claim 16, wherein the file status updates include information relating to a new file to be added to the plurality of files.
Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the software agents transmitted to the two or information related to a new file to be added to the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access the first file; responsive to the request from the respective software agent at the first computing device to access the first file, determining, by a processor, whether the first file at the first computing device is improvable; responsive to determining the first file at the first computing device is not improvable, instructing the respective software agent at the first computing device to provide access to the first file at the first computing device; responsive to determining the first file at the first computing device is improvable based at least in part on comparing a first timestamp associated with the first edit and a second timestamp associated with the second edit and determining the second timestamp is more recent, transmitting an instruction, to a second computing device associated with the second software agent, to transmit a version of the first file at the second computing device to the first computing device; and posting an indication of the new file to a social network.

The method of claim 19 further comprising posting, to a social network, an indication of the new file.
Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the software agents transmitted to the two or posting an indication of the new file to a social network.



Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of the U.S. Patent No. 10,187,465.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 14-20 of the instant application and claims 1-9 of the U.S. Patent No. 10,187,465 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,187,465.


Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,187,465.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 16 of the instant application and claim 1 of the U.S. Patent No. 10,187,465 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 10,187,465.

Claims Comparison Table
Instant Application:
17/176,265
U.S. Patent No. 10,187,465 B2
(common inventive entity and assignee)
Claim 14:
A method comprising: receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects; determining, by the processor, whether the first computing device has permission to change the 

Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the respective software agents transmitted to  including an indication, from a first software agent, of a first edit to a first file from the plurality of files, and an indication, from a second software agent, of a second edit to the first file from the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access the first file from the plurality of files, the first computing device having a first version of the first file; responsive to the request from the respective software agent at the first computing device to access the first file, determining, by a processor, whether the first version of the first file at the first computing device is improvable; responsive to determining that the first version of the first file at the first computing device is not improvable, instructing the respective software agent at the first computing device to provide access to the first file at the first computing device; and responsive to determining that the first version of the first file at the first computing device is improvable, transmitting an instruction, to a second computing device associated with the second software agent, to transmit a second version of the first file at the second computing device to the first computing device, the second version of the first file to replace the first version of the first file at the first computing device.

The method of claim 14, wherein at least one of the first record of the first change and the second record of the second change are output to a plurality of computing devices for peer-to-peer delivery.
Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.
Claim 16:

Claim 1:
A method comprising: receiving indications of a plurality of files; receiving indications of two or more computing devices; transmitting, to each respective computing device from the two or more computing devices, a respective software agent; receiving, from the respective software agents transmitted to the two or more computing devices, updates relating to a status, at the two or more computing devices, of files from the plurality of files, including an indication, from a first software agent, of a first edit to a first file from the plurality of files, and an indication, from a second software agent, of a second edit to the first file from the plurality of files; receiving a request, from the respective software agent at a first computing device from the two or more computing devices, to access the first file from the plurality of files, the first computing device having a first version of the first file; responsive to the request from the respective software agent at the first computing device to access the first file, determining, by a processor, whether the first version of the first file at the first computing device is improvable; responsive to determining that the first version of the first file at the first computing device is not improvable, instructing the respective software agent at the first computing device to provide access to the first file at the first computing device; and responsive to determining that the first version of the first file at the first computing device is improvable, transmitting an instruction, to a second computing device associated with the second software agent, to transmit a second version of the first file at the second computing device to the first computing device, the second version of the first file to replace the first version of the first file at the first computing device.



Claim 2:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.

The method of claim 16, wherein the request from the second computing to access the first file is based on a local request for access to the first file at the second computing device.

Claim 3:
The method of claim 1, wherein the respective software agent at the first computing device is configured to send the request to access the first file based on a local request for access to the first file at the first computing device.
Claim 19:
The method of claim 16, wherein the file status updates include information relating to a new file to be added to the plurality of files.
Claim 4:
The method of claim 1, wherein receiving, from the software agents, the updates relating to the status, at the two or more computing devices, of files from the plurality of files, comprises receiving information related to a new file to be added to the plurality of files.
Claim 20:

Claim 5:
The method of claim 4, further comprising posting an indication of the new file to a social network.



Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of the U.S. Patent No. 10,924,547.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 14-20 of the instant application and claims 1-11 of the U.S. Patent No. 10,924,547 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,924,547.

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,924,547.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 14 of the instant application and claim 1 of the U.S. Patent No. 10,924,547 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 10,924,547.
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,924,547.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 16 of the instant application and claim 

Claims Comparison Table
Instant Application:
17/176,265
U.S. Patent No. 10,924,547 B2
(common inventive entity and assignee)
Claim 14:
A method comprising: receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects; determining, by the processor, whether the first computing device has permission to change the first data object; upon determining the first computing device has the permission to change the first data object, creating a first record of the first change according to the request to make the first change to the first data object; outputting, for delivery to at least one computing device, the first record of the first change; receiving, at the processor and from a second 

Claim 1:
A method comprising: receiving, from two or more computing devices, updates relating to a status of files from a plurality of files, at least one update including information relating to a new file to be added to the plurality of files, and each computing device of the two or more computing devices having a software agent; posting, to a social network, an indication of the new file; transmitting, to each respective software agent of the two or more computing devices, permissions of a first and a second computing device to access files from the plurality of files; receiving a request, from a first software agent at the first computing device, to access a first file from the plurality of files, the first computing device having a first version of the first file; determining, by a processor, whether the first computing device has permission to access the first file; responsive to determining the first computing device has the permission to access the first file, determining, by the processor, whether the first version of the first file at the first computing device is synchronized with the plurality of files; responsive to determining that the first version of the first file is synchronized, instructing the first software agent at the first computing device to provide the first computing device access to the first file; and responsive to determining that the first version of the first file is not synchronized, transmitting an instruction, to a second computing device associated with a second software agent, to transmit a second version of the first file at the second computing device to the first computing device, the second version of the first file to replace the first version of the first file at the first computing device.

The method of claim 14, wherein at least one of the first record of the first change and the second record of the second change are output to a plurality of computing devices for peer-to-peer delivery.
Claim 4:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.
Claim 16:
A method comprising: receiving, from a first computing device, file status updates relating to a plurality of files; upon receipt of a request from a second computing device to access a first file from the plurality of files, (i) determining whether the second computing device has permission to access the first file and (ii) identifying a third computing device with a recent version of the first file; upon determining that the second computing device has permission to access the first file and that the second 
Claim 1:
A method comprising: receiving, from two or more computing devices, updates relating to a status of files from a plurality of files, at least one update including information relating to a new file to be added to the plurality of files, and each computing device of the two or more computing devices having a software agent; posting, to a social network, an indication of the new file; transmitting, to each respective software agent of the two or more computing devices, permissions of a first and a second computing device to access files from the plurality of files; receiving a request, from a first software agent at the first computing device, to access a first file from the plurality of files, the first computing device having a first version of the first file; determining, by a processor, whether the first computing device has permission to access the first file; responsive to determining the first computing device has the permission to access the first file, determining, by the processor, whether the first version of the first file at the first computing device is synchronized with the plurality of files; responsive to determining that the first version of the first file is synchronized, instructing the first software agent at the first computing device to provide the first computing device access to the first file; and responsive to determining that the first version of the first file is not synchronized, transmitting an instruction, to a second computing device associated with a second software agent, to transmit a second version of the first file at the second computing device to the first computing device, the second version of the first file to replace the first version of the first file at the first computing device.

The method of claim 16 further comprising providing each of the first computing device, the second computing device, and the third computing device with access to each of the plurality of files.

Claim 4:
The method of claim 1, further comprising providing each of the two or more computing devices with access to each of the plurality of files.
Claim 18:
The method of claim 16, wherein the request from the second computing to access the first file is based on a local request for access to the first file at the second computing device.

Claim 5:
The method of claim 1, the first software agent being configured to send the request to access the first file based on a local request for access to the first file at the first computing device.
Claim 19:
The method of claim 16, wherein the file 
Claim 1:
A method comprising: receiving, from two or more computing devices, updates relating to a status of files from a plurality of files, at least one update including information relating to a new file to be added to the plurality of files, and each computing device of the two or more computing devices having a software agent; posting, to a social network, an indication of the new file; transmitting, to each respective software agent of the two or more computing devices, permissions of a first and a second computing device to access files from the plurality of files; receiving a request, from a first software agent at the first computing device, to access a first file from the plurality of files, the first computing device having a first version of the first file; determining, by a processor, whether the first computing device has permission to access the first file; responsive to determining the first computing device has the permission to access the first file, determining, by the processor, whether the first version of the first file at the first 

The method of claim 19 further comprising posting, to a social network, an indication of the new file.
Claim 1:
A method comprising: receiving, from two or more computing devices, updates relating to a status of files from a plurality of files, at least one update including information relating to a new file to be added to the plurality of files, and each computing device posting, to a social network, an indication of the new file; transmitting, to each respective software agent of the two or more computing devices, permissions of a first and a second computing device to access files from the plurality of files; receiving a request, from a first software agent at the first computing device, to access a first file from the plurality of files, the first computing device having a first version of the first file; determining, by a processor, whether the first computing device has permission to access the first file; responsive to determining the first computing device has the permission to access the first file, determining, by the processor, whether the first version of the first file at the first computing device is synchronized with the plurality of files; responsive to determining that the first version of the first file is synchronized, instructing the first software agent at the first computing device to provide 



Claim Objections

Claims 14-19 are objected to because of the following informalities: lack of terminology consistency

Claim 14, line 15, recites “by a computing device with permission to request” and should be changed to -- by [[a]] the computing device with the permission to request --.
Claim 14, line 16, recites “delivery to at least one computing device” and should be changed to -- delivery to the at least one computing device --.

Claim 15, line 1, recites “at least one of the first record” and should be changed to -- at least one of: the first record --.

Claim 16, line 8, recites “has permission to access the first file” and should be changed to -- has the permission to access the first file --.  Similar changes are suggested for subsequent claims.
Claim 16, line 11, recites “synchronized,;” and should be changed to --synchronized[[,]];--.

Claim 17, line 1, recites “each of the first computing device” and should be changed to -- each of: the first computing device --.

Claim 18, line 1, recites “from the second computing” and should be changed to -- from the second computing device --.

Claim 19, line 2, recites “the plurality of files” and should be changed to --the plurality of files. --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al. (2008/0059656, hereinafter Saliba) in view of LaRue et al. (6,810,405, hereinafter LaRue).

Regarding claim 14, Saliba discloses a method comprising:
receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects (Saliba discloses that the agent within the computing device(s) can receive notifications from the server with the created, deleted, moved, or updated changes to the content(s) or file(s); the notification(s) can be transmitted between each device with the creating/deleting/moving/updating the accessed content(s) or file(s)) (Saliba, para. 19-20);
determining, by the processor, whether the first computing device has change the first data object (Saliba discloses that the agent within the computing device(s) can receive notifications from the server with the created, deleted, moved, or updated changes to the content(s) or file(s); the notification(s) can be transmitted between each device with the creating/deleting/moving/updating the accessed content(s) or file(s)) (Saliba, para. 19-20).
Saliba does not explicitly disclose upon determining the first computing device has the permission to change the first data object, creating a first record of the first change according to the request to make the first change to the first data object; outputting, for 
In analogous art, LaRue teaches upon determining the first computing device has the permission to change the first data object, creating a first record of the first change according to the request to make the first change to the first data object (LaRue discloses that the sync engine 306 detects a synchronization event or interrupt, which the sync client 206 may request from an operator with permission to allow a request for changes) (LaRue, col. 31, lines 52-66);
outputting, for delivery to at least one computing device, the first record of the first change (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40);
receiving, at the processor and from a second computing device, a second record of a second change to a second data object among the plurality of data objects (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (not synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40);
determining, by the processor, whether the second change was requested by a computing device with permission to request the change the second data object (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (not synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40); and
upon determining that the second change was requested by a computing device with permission to request the change the second data object, outputting, for delivery to at least one computing device, the second record of the second change (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (not synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to take the teachings of LaRue related to determining permissions and the file being synchronized and to combine with Saliba in order to increase the adaptability with the created or updated changes to a dataset or file based (LaRue, col. 19, lines 16-40).

Regarding claim 15, Saliba and LaRue discloses the method of claim 14, wherein at least one of the first record of the first change and the second record of the second change are output to a plurality of computing devices for peer-to-peer delivery (Saliba discloses that the communication manager 112/142 establishes a peer-to-peer network connection with the other computing device(s) 102/132) (Saliba, para. 29).

Regarding claim 16, Saliba discloses a method comprising:
receiving, from a first computing device, file status updates relating to a plurality of files (Saliba discloses that the agent within the computing device(s) can receive notifications from the server with the created, deleted, moved, or updated changes to the content(s) or file(s); the notification(s) can be transmitted between each device with the creating/deleting/moving/updating the accessed content(s) or file(s)) (Saliba, para. 19-20); and
upon receipt of a request from a second computing device to access a first file from the plurality of files, (i) determining whether the second computing device has access the first file (Saliba discloses that the agent within the computing device(s) can receive notifications from the server with the created, deleted, moved, or updated changes to the content(s) or file(s); the notification(s) can be transmitted between each device with the creating/deleting/moving/updating the accessed content(s) or file(s)) (Saliba, para. 19-20) and (ii) identifying a third computing device with a recent version of the first file (Saliba discloses that the agent within the computing device(s) can receive notifications from the server with the created, deleted, moved, or updated changes to the content(s) or file(s); the notification(s) can be transmitted between each device with the creating/deleting/moving/updating the accessed content(s) or file(s)) (Saliba, para. 19-20).
Saliba does not explicitly disclose upon determining that the second computing device has permission to access the first file and that the second computing device and the third computing device are the same computing device, outputting a notification to the second computing device that the first file is synchronized,; and upon determining that the second computing device has permission to access the first file and that the second computing device and the third computing device are not the same computing device, transmitting an instruction to the second computing device to request the first file from the third computing device.
In analogous art, LaRue teaches upon determining that the second computing device has permission to access the first file (LaRue discloses that the sync engine 306 detects a synchronization event or interrupt, which the sync client 206 may request from an operator with permission to allow a request for changes) (LaRue, col. 31, lines 52-66) and that the second computing device and the third computing device are the same computing device, outputting a notification to the second computing device that the first file is synchronized, (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40); and
upon determining that the second computing device has permission to access the first file and that the second computing device and the third computing device are not the same computing device, transmitting an instruction to the second computing device to request the first file from the third computing device (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (not synchronized); if there is a recent change in syncing the dataset, the timestamp that is associated with the change is more recent than the current changes to the dataset, then the dataset will be overwritten with the more recent changes based on the timestamp) (LaRue, col. 19, lines 16-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to take the teachings of LaRue related to determining permissions and the file being synchronized and to combine with Saliba in order to increase the adaptability with the created or updated changes to a dataset or file based on comparing the changes to the file or content (LaRue, col. 19, lines 16-40).

Regarding claim 17, Saliba and LaRue discloses the method of claim 16 further comprising providing each of the first computing device, the second computing device, and the third computing device with access to each of the plurality of files (Saliba discloses that the browsers can access, retrieve, and view contents from the computing device and submit any update to the content if necessary) (Saliba, para. 25).

Regarding claim 18, Saliba and LaRue discloses the method of claim 16, wherein (LaRue discloses that the client 206 (computing device(s)) will request to access a dataset 302 (file(s)) to be updated with changes (improvable); if there is a recent change in syncing the dataset(s) (different dataset(s) or second version), the timestamp that is associated with the change is more recent than the current changes to the dataset(s) (different dataset(s)), then the dataset(s) (different dataset(s)) will be overwritten with the more recent changes based on the compared timestamps; if the recent changes (local request) to the dataset is more recent than the client’s request for changes or updates based on the timestamps, then the request for changes will be discarded) (LaRue, col. 19, lines 16-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to take the teachings of LaRue related to a second version of the first file based on a local request and to combine with Saliba and LaRue in order to increase the adaptability with the created or updated changes to a dataset or file based on comparing the changes to the file or content (LaRue, col. 19, lines 16-40).

Regarding claim 19, Saliba and LaRue discloses the method of claim 16, wherein the file status updates include information relating to a new file to be added to the plurality of files (Saliba discloses that the notification that the content on a computing device has been created (new) or updated will notify the other users that the content has been modified or created; the server may have a list of contents that represents the content that was created or updated for the computing device to see) (Saliba, para. 8).

Regarding claim 20, Saliba and LaRue discloses the method of claim 19 further comprising posting, to a social network, an indication of the new file (Saliba discloses that the server receives the created/updated content notification from the computing device with the created/updated content, the agent services component may determine the other computing devices with the created/updated content (new file) and notify the other devices through the status communication layers of the agents (social network)) (Saliba, Fig. 2b; para. 37).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/25/2022